—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 17, 1992, convicting him of robbery in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred by refusing to give a missing witness charge with respect to two of the robbery victims is without merit. The court properly denied the request on the ground that the testimony would have been cumulative (see, People v Gonzalez, 68 NY2d 424; People v Lucas, 177 AD2d 599; People v Morris, 168 AD2d 464).
We have examined the defendant’s contentions with respect *655to the propriety of the sentence imposed and find that they are without merit (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention does not require reversal. Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.